Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 29. June 1806.

In the course of the last week I received your kind favour of the 15th: instt: which in assuring me that your general health was so much improved gave me one of the most pleasing satisfactions that in my present state I am capable of enjoying—I have spent the week at Cambridge in a state of great tranquility, and without the occurrence of any incident worth mentioning to you; except the commencement of my new duties—I found it irksome enough, and myself very awkward in the business; yet I believe it a situation in which I can be of much more service to my Country than in that where your fond partiality supposes me to be of some use—I have at present however no intention to resign—The term of my public service will soon be at an end, and in the present condition of politics in this State as well as almost all the rest, there is no danger that when my time expires I shall have the opportunity to continue in public life—It is therefore proper to seek by any anticipation, the motives of comfort, against the mortification of being displaced:a sort of censure the commonness of which as well as the respectability of character of those who have suffered it has purified from all disgrace, but which when it comes I suppose every one must in some measure feel—We are verging to a State of things not very consistent with the principles of Republican Government, but through which all Republics must pass—A State of things in which merit of any kind whatsoever will be no consideration at all, or at best but a very subordinate consideration; and when the only essential qualification for Office will be party—We have indeed advanced very far in this course and are taking strides towards its utmost bounds every day—The Legislature of this State since the change in their political character have displaced without exception every man in Office whom they could remove, and who was suspected of federalism—This is the first instance in which any thing of that kind has been done in this State; though it is only an imitation of what has been done by the Government of the United States, and by all the other States which have undergone the same change—When the tide shall turn again, which sooner or later it certainly will, this example will inevitably be followed; not improbably with some additional aggravations; because in addition to the same motive for getting the place, which has occasioned the Revolutions in the first instance, there will be much individual resentment to gratify and much rancour of revenge to indulge.
The business respecting the sale of my house and the purchase of Mr: Lowell’s is not yet accomplished; but it is delayed only for the purpose of finishing it more to my own satisfaction—It may perhaps be yet ten days or a fortnight before it will be fully accomplished.—I am still enquiring for a house in Cambridge, where we may reside during the Summer, untill the close of my career in Congress—There is one near the Colleges which I believe would suit us very well, and if you have no objection I will endeavour to hire it for the next Spring and Summer—I should indeed prefer a place nearer to Boston; about half way between the Colleges and the Bridge; which would enable me with equal convenience to go in a few minutes to either—I am fully convinced that in order to produce any material advantage in the improvement of public Speaking, the assiduous devotion of all the time I shall be able to spare, for at least seven years to come will be necessary—But at the same time, as I must have other business claiming my attention, and that will be during the Summer chiefly in Boston a station at about equal distance from the College and the town would be most suitable to me, and would I believe be most agreeable to you—If however I cannot succeed in this, the house of which I speak would be the most eligible I could obtain, and at least may be tried for one Season.
My present situation continues as agreeable as when I wrote you last—Mrs: Waterhouse is an agreeable and pleasant-tempered woman—And the Doctor a man of learning, ingenuity and wit—The time during which I associate with the family is therefore rendered agreeable to me, and that which I employ in my chamber, is quiet and uninterrupted; leaving me the means of that close application which I find indispensably necessary, and without which I should eventually disgrace this new Institution—On this subject I feel a concern and sollicitude, which you who know my natural disposition will readily conceive, and which is much increased by the high expectations which I continually hear are formed from my appointment—I know how apt high expectations are to be disappointed and foresee the probability of adding to the number of such examples—hence the present is a moment of anxiety as well as of labour, and I need all the tranquility I can obtain to keep a due possession of myself—
I came into Boston yesterday morning, and from thence in the Stage hither after dinner—The children are both perfectly well, and in good Spirits—I presented to Louisa Smith in your name a handsome turtle-shell comb, with which she was well pleased and desired me to thank you affectionately—Mrs: T. B. A— is not yet a mother in form—Her Sister Mary is with her; and Abby Shaw is also here—Mrs: Quincy thrives apace—I believe I forgot to tell you that I spent the Evening with them the last time I was here—The Trustees of the Agricultural Society dined there yesterday, and he sent me an invitation; but I could not go—When this reaches you I hope you will have bought the Sister for George—or if the Article should turn out a brother he and I must be satisfied with that—May God Almighty bless you and carry you safely through.
so prays your affectionate
J. Q. Adams